Title: Enclosure: William Woods’s Survey of Land in Dispute between James Monroe and William Short, 21 February 1816
From: Woods, William
To: 


            
            This is a Plat of 68 acres of land lying in the County of Albemarle on the South side of Carters Mountain, & on the east side of Dick’s branch, being the land in controversy between Colo James Monroe & Wm Short Esqr which having has been determined by arbitration to belong to Colo Monroe.
            Surveyed February 21st  1816.
            
            
            
            
            
            
            
            
            
            
            Wm Woods. S.A.C.
          